UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6925



EDWARD W. JEFFERSON,

                                              Plaintiff - Appellant,

          versus


TYRONE CROWDER, Lieutenant, 3/11 Shift; ROBERT
SANDERS, Sergeant, 3/11 Shift; J. DAVIS; T.
CARTER, Sergeant, 3/11 Shift; CORRECTIONAL
OFFICER COTTIE, 3/11 Shift; DERRICK BROWN,
Correctional Officer, 3/11 Shift; LENA KENT,
Lieutenant, 3/11 Shift; LIEUTENANT WHITAKER,
11/7 Shift,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-99-2602-JFM)


Submitted:   November 30, 2000             Decided:   March 6, 2001


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward W. Jefferson, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Gloria Wilson Shelton, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Edward W. Jefferson appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    Jefferson v. Crowder, No. CA-99-2602-JFM (D.

Md. June 12, 2000).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2